PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Murphy, Timothy
Application No. 16/784,584
Filed: 7 Feb 2020
For: ERGONOMIC SUCTION SYRINGE AND METHODS OF USE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the request for refund filed January 11, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,050, stating that “[a]pplication was erroneously determined by the USPTO to have been abandoned, despite transmittal letter of 03-29-2021 that responded to the restriction request, as noted in Petition to Revive dated 11-4-2021.”    

A review of the Office records for the above-identified application shows that applicant filed a Petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment on November 4, 2021.  The petition was granted on March 14, 2022.  A petition fee of $1,050 was received on January 11, 2022.  As stated in the petition decision mailed March 14, 2022, the application was improperly held abandoned as the applicant filed a timely reply to the Office action on March 29, 2021.  As such, no petition fee for revival of the application was necessary.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,050 was refunded to petitioner’s credit card on May 2, 2022.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions